Atkinson, J.
1. An execution in favor of tlie City Land Company against Marsell Towers was levied on certain realty. Tlie defendant interposed an affidavit of illegality. On tlie trial tlie defendant moved to dismiss tlie levy, on the ground that the execution was dormant, because more than seven years had elapsed after the last entry on the general execution docket. The defendant offered an amendment to the affidavit of illegality, setting up the same matter as showing dormancy of the judgment. The court refused to allow the amendment, and overruled the motion to dismiss the levy. After a final judgment of the trial court the case was carried to the Court of Appeals, where a judgment was rendered affirming the judgment of the trial court.
Held, that the judgment of the trial court as affirmed by the Court of Appeals was conclusive between the parties as the law of the case. Southern Bell Telephone &c. Co. v. Glawson, 140 Ga. 507 (79 S. E. 136). See also Georgia Railway & Power Co. v. Decatur, 153 Ga. 329 (111 S. E. 911); Tuggle v. Green, 150 Ga. 361, 366 (104 S. E. 85).
2. Where the defendant in fi. fa., after the adjudication referred to in the preceding note, instituted an equitable suit against the plaintiff in fi. fa. to enjoin the sale of the property under the aforementioned execution and levy, on the ground that the sheriff refused to aceept an affidavit of illegality predicated on the dormancy of the same execution, the judge did not err in refusing an interlocutory injunction, under the pleadings and the agreed statement of facts. The answer of the defendants alleged the facts relating to the former adjudication in the trial court against the illegality setting up dormancy of the judgment, and affirmance of that judgment by the Court of Appeals; and there was 'no *487demurrer to the answer 'on the ground that it did not set up a good plea of res adjudicata.
No. 4373.
December 16, 1924.
Rehearing denied January 17, 1925.
Henry Walker, for plaintiff.
Denny & Wright and Harris & Harris, for defendants.

Judgment affirmed.


All the Jtisiices concur.